EXAMINER’S AMENDMENT
This action is in response to amendments received 05/02/2021. Claims 21-40 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Philip S. Lyren on 05/20/2021.
The application has been amended as follows:
Cancel claims 22, 31 and 39. 
Change claim 21 to:
21. (currently amended) A method comprising: 
	collecting, with a camera of first electronic glasses (EG) worn on a head of a first user, information about an object located where the first EG and the first user are located; 
	sharing the information with second EG worn on a head of a second user; 
	displaying, with the second EG and when an obstructing object obstructs the second user of the second EG from being able to view the object, a virtual image of the object over the obstructing object with an orientation and at a location that matches how the object would be visible to the second user if the object were not obstructed by the obstructing object; and
moving the virtual image being displayed with the second EG to match real-time movements of the object while the object is obstructed by the obstructing object and not visible to the second user wearing the second EG. 

Change claim 29 to:
29. (currently amended)  An electronic system, comprising:
	first electronic glasses (EG) that include an interface that communicates with a wireless network, a display, and a camera that captures an image of an object in a field of view of a first user wearing the first EG;

second EG that include an interface that receives the virtual image of the object processed by the one or more processors, a display, and a camera that captures an image of an obstructing object that blocks the object such that the object is not within a field of view of a second user wearing the second EG that is directed toward the object,
wherein the display of the second EG displays the virtual image of the object with the obstructed object in the field of view of the second user as if the object were not obstructed by the obstructing object, and the display of the second EG displays the virtual image of the object moving in synchronization with actual movements of the object while the object is obstructed by the obstructing object. 

Change claim 36 to:
36. (currently amended)  A non-transitory computer readable storage medium storing instructions that cause one or more processors to execute a method comprising: 
	capture, with first electronic glasses (EG) at a geographical location, an image of an object; 
	display, with second EG at the geographical location and while being pointed in a direction of the object, an obstructing object that obstructs the object from being viewable with a naked eye of a user wearing the second EG;
	determine, based on the image of the object captured with the first EG, a location where the object would be visible to the second EG if the object were not obstructed by the obstructing object; 
	display, with the second EG at the geographical location and while being pointed in the direction of the object, a virtual image of the object over the obstructing object at the location where the object would be visible to the second EG if the object were not obstructed by the obstructing object; and
move, while the virtual image of the object is being displayed with the second EG, the virtual image of the object to coincide with real-time movements of the object while the object is obstructed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715